UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR ( )TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-22193 (Exact name of registrant as specified in its charter) DELAWARE 33-0743196 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 1, 2ND FLOOR, COSTA MESA, CALIFORNIA 92626 (Address of principal executive offices and zip code) (714) 431-4000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [ X ] No [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [_] No [_] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act). Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ X ] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Exchange Act Rule 12b-2). Yes [ ] No [X] The number of shares outstanding of the registrant's common stock as ofNovember 10, 2011 was 10,012,626. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES FORM 10-Q INDEX FOR THE QUARTER ENDED SEPTEMBER 30, 2011 PART I - FINANCIAL INFORMATION Item 1 -Financial Statements Consolidated Statements of Financial Condition: At September 30, 2011 (unaudited), December 31, 2010 (audited) and September 30, 2010 (unaudited) Consolidated Statements of Operations: For the three and nine months ended September 30, 2011 and 2010 (unaudited) Consolidated Statements of Stockholders’ Equity and Comprehensive Income: For the nine months ended September 30, 2011 and 2010 (unaudited) Consolidated Statements of Cash Flows: For the nine months ended September 30, 2011 and 2010 (unaudited) Notes to Consolidated Financial Statements (unaudited) Item 2 - Management's discussion and Analysis of Financial Condition and Results of Operations Item 3 -Quantitative and Qualitative Disclosures About Market Risk Item 4 -Controls and Procedures PART II - OTHER INFORMATION Item 1 -Legal Proceedings Item 1A - Risk Factors Item 2 -Unregistered Sales of Equity Securities and Use of Proceeds Item 3 -Defaults Upon Senior Securities Item 4 -Reserved Item 5 -Other Information Item 6 -Exhibits PART 1 - FINANCIAL INFORMATION Item 1.Financial Statements PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF FINANCIAL CONDITION (dollars in thousands, except share data) September 30, December 31, September 30, ASSETS (Unaudited) (Audited) (Unaudited) Cash and due from banks $ $ $ Federal funds sold 28 29 29 Cash and cash equivalents Investment securities available for sale FHLB stock/Federal Reserve Bank stock, at cost Loans held for investment Allowance for loan losses ) ) ) Loans held for investment, net Accrued interest receivable Other real estate owned 34 Premises and equipment Deferred income taxes Bank owned life insurance Intangible assets - - Other assets TOTAL ASSETS $ $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposit accounts: Noninterest bearing $ $ $ Interest bearing: Transaction accounts Retail certificates of deposit Wholesale/brokered certificates of deposit Total deposits FHLB advances and other borrowings Subordinated debentures Accrued expenses and other liabilities TOTAL LIABILITIES STOCKHOLDERS’ EQUITY: Preferred stock, $.01 par value; 1,000,000 shares authorized; no shares outstanding - - - Common stock, $.01 par value; 15,000,000 shares authorized; 10,084,626 shares at September 30, 2011, 10,033,836 shares at December 31, 2010 and September 30, 2010 issued and outstanding Additional paid-in capital Retained earnings (accumulated deficit) ) ) Accumulated other comprehensive income (loss), net of tax (benefit) of $357 at September 30, 2011, ($639) at December 31, 2010, and $446 at September 30, 2010 ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (dollars in thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended September 30, 2011 September 30, 2010 September 30, 2011 September 30, 2010 INTEREST INCOME Loans $ Investment securities and other interest-earning assets Total interest income INTEREST EXPENSE Interest-bearing deposits: Interest on transaction accounts Interest on certificates of deposit Total interest-bearing deposits FHLB advances and other borrowings Subordinated debentures 77 83 Total interest expense NET INTEREST INCOME BEFORE PROVISION FOR LOAN LOSSES PROVISION FOR LOAN LOSSES NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES NONINTEREST INCOME (LOSS) Loan servicing fees Deposit fees Net gain (loss) from sales of loans 16 ) ) ) Net gain from sales of investment securities Other-than-temporary impairment loss on investment securities, net ) Gain on FDIC transaction - - - Other income Total noninterest income (loss) ) NONINTEREST EXPENSE Compensation and benefits Premises and occupancy Data processing and communications Other real estate owned operations, net FDIC insurance premiums 86 Legal and audit Marketing expense Office and postage expense Other expense Total noninterest expense NET INCOME BEFORE INCOME TAXES INCOME TAX NET INCOME $ EARNINGS PER SHARE Basic $ Diluted $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic Diluted Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY AND OTHER COMPREHENSIVE INCOME FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 (dollars in thousands) (unaudited) Common Stock Shares Amount Additional Paid-in Capital Accumulated Retained Earnings (Deficit) Accumulated Other Comprehensive Income (Loss) Comprehensive Income Total Stockholders’ Equity Balance at December 31, 2010 $ $ $ ) $ ) $ Comprehensive Income: Net income $ Unrealized holding gains on securities arising during the period, net of tax Reclassification adjustment for net gain on sale of securities included in net income, net of tax ) Net unrealized gain on securities, net of tax Total comprehensive income $ Share-based compensation expense Common stock repurchased and retired ) (1 ) ) ) Warrants purchased and retired ) ) Warrants exercised 1 31 32 Stock options exercised 1 69 70 Balance at September 30, 2011 $ Balance at December 31, 2009 $ $ $ ) $ ) $ Comprehensive Income: Net income $ Unrealized holding gains on securities arising during the period, net of tax Reclassification adjustment for net loss on sale of securities included in net income, net of tax 85 Net unrealized gain on securities, net of tax Total comprehensive income $ Share-based compensation expense 26 26 Balance at September 30, 2010 $ $ $ ) $ $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net income $ $ Adjustments to net income: Depreciation and amortization expense Provision for loan losses Share-based compensation expense 26 Loss on sale and disposal of premises and equipment 63 30 Loss on sale of other real estate owned Write down of other real estate owned Amortization of premium/discounts on securities held for sale, net Amortization of mark-to-market discount ) - Gain on sale of investment securities available for sale ) ) Other-than-temporary impairment loss on investment securities, net Loss on sale of loans held for investment Gain on FDIC transaction ) - Deferred income tax provision Change in accrued expenses and other liabilities, net ) ) Income from bank owned life insurance, net ) ) Change in accrued interest receivable and other assets, net ) Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES Proceeds from sale and principal payments on loans held for investment Net change in undisbursed loan funds ) Purchase and origination of loans held for investment ) ) Proceeds from sale of other real estate owned Principal payments on securities available for sale Purchase of securities available for sale ) ) Proceeds from sale or maturity of securities available for sale Purchases of premises and equipment ) ) Redemption (purchase) of Federal Reserve Bank stock ) Redemption of Federal Home Loan Bank of San Francisco stock Cash acquired in FDIC transaction - Net cash provided by (used in) investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES Netincrease (decrease) in deposit accounts ) Repayment of FHLB advances and other borrowings ) ) Proceeds from exercise of stock options 32 - Warrants purchased and retired ) - Net cash (used in) provided by financing activities ) NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS, beginning of period CASH AND CASH EQUIVALENTS, end of period $ $ PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Continued) (in thousands) (unaudited) Nine Months Ended September 30, SUPPLEMENTAL CASH FLOW DISCLOSURES Interest paid $ $ Income taxes paid Assets acquired (liabilities assumed) in Canyon National acquisition (See Note 3): Investment securities - FDIC receivable - Loans - Core deposit intangible - Other real estate owned - Fixed assets 42 - Other assets - Deposits ) - Other liabilities ) - NONCASH INVESTING ACTIVITIES DURING THE PERIOD Transfers from loans to other real estate owned $ $ Investment securities available for sale purchased and not settled $ $ Accompanying notes are an integral part of these consolidated financial statements. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2011 (UNAUDITED) Note 1 - Basis of Presentation The consolidated financial statements include the accounts of Pacific Premier Bancorp, Inc. (the “Corporation”) and its wholly owned subsidiary, Pacific Premier Bank (the “Bank”) (collectively, the “Company,” “we,” “our” or “us”).All significant intercompany accounts and transactions have been eliminated in consolidation. In the opinion of management, the consolidated financial statements contain all adjustments (consisting of normal recurring accruals) necessary to present fairly the Company’s financial position as of September 30, 2011, December 31, 2010, and September 30, 2010, the results of its operations for the three and nine months ended September 30, 2011 and 2010 and the changes in stockholders’ equity, comprehensive income and cash flows for the nine months ended September 30, 2011 and 2010.Operating results for the three and nine months ended September 30, 2011 are not necessarily indicative of the results that may be expected for any other interim period or the full year ending December 31, 2011. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).The unaudited consolidated financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2010. The Company accounts for its investments in its wholly owned special purpose entity, PPBI Trust I, under the equity method whereby the subsidiary’s net earnings are recognized in the Company’s statement of income. Note 2 – Recently Issued Accounting Pronouncements In January 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2010-06, Fair Value Measurements and Disclosures (Topic 820):Improving Disclosures about Fair Value Measurements.ASU 2010-06 revised two disclosure requirements concerning fair value measurements and clarifies two others.It requires separate presentation of significant transfers into and out of Levels 1 and 2 of the fair value hierarchy and disclosure of the reasons for such transfers.It will also require the presentation of purchases, sales, issuances, and settlements within Level 3 on a gross basis rather than a net basis.The amendments also clarify that disclosures should be disaggregated by class of asset or liability and that disclosures about inputs and valuation techniques should be provided for both recurring and non-recurring fair value measurements.The Company’s disclosures about fair value measurements are presented in Note 9 – Fair Value Disclosures.These new disclosure requirements were effective for the period ended June 30, 2011, except for the requirement concerning gross presentation of Level 3 activity, which is effective for fiscal years beginning after December 15, 2010.There was no significant effect to the Company’s financial statement disclosure upon adoption of this ASU. In January2011, the Financial Accounting Standards Board (the “FASB”) issued Accounting Standards Update (“ASU”) No.2011-01, “Deferral of the Effective Date of Disclosures about Troubled Debt Restructurings in Update No.2010-20.” The provisions of ASU No.2010-20, “Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses” include the required disclosure of qualitative information about how financing receivables were modified and quantitative information about the extent and financial effects of modifications made during the period. The Company is also required to disclose qualitative information about how such modifications are factored into the determination of the allowance for loan and lease losses. Furthermore, the Company is also required to disclose information about troubled debt restructurings that meet the definition of a troubled debt restructuring within the previous 12 months for which there was a payment default in the current period. The provisions of ASU No.2010-20 were originally to be effective for the Company’s reporting period ended March31, 2011. However, the amendments in ASU No.2011-01 deferred the effective date related to these disclosures, enabling creditors to provide such disclosures after the FASB completed their project clarifying the guidance for determining what constitutes a troubled debt restructuring. In April2011, the FASB issued ASU No.2011-02, “A Creditor’s Determination of Whether a Restructuring is a Troubled Debt Restructuring.” The provisions of ASU No.2011-02 provide additional guidance related to determining whether a creditor has granted a concession, include factors and examples for creditors to consider in evaluating whether a restructuring results in a delay in payment that is insignificant, prohibit creditors from using the borrower’s effective rate test to evaluate whether a concession has been granted to the borrower, and adds factors for creditors to use in determining whether a borrower is experiencing financial difficulties. A provision in ASU No.2011-02 also ends the FASB’s deferral of the additional disclosures related to troubled debt restructurings as required by ASU No.2010-20. There was no significant effect to the Company’s financial statement disclosure upon adoption of this ASU. Future Application of Accounting Pronouncements In April2011, the FASB issued ASU No.2011-03, “Reconsideration of Effective Control for Repurchase Agreements.” ASU No.2011-03 modifies the criteria for determining when repurchase agreements would be accounted for as a secured borrowing rather than as a sale. Currently, an entity that maintains effective control over transferred financial assets must account for the transfer as a secured borrowing rather than as a sale. The provisions of ASU No.2011-03 removes from the assessment of effective control the criterion requiring the transferor to have the ability to repurchase or redeem the financial assets on substantially the agreed terms, even in the event of default by the transferee. The FASB believes that contractual rights and obligations determine effective control and that there does not need to be a requirement to assess the ability to exercise those rights. ASU No.2011-03 does not change the other existing criteria used in the assessment of effective control. The provisions of ASU No.2011-03 are effective prospectively for transactions, or modifications of existing transactions, that occur on or after January1, 2012. As the Company accounts for all of its repurchase agreements as collateralized financing arrangements, the adoption of this ASU is not expected to have a material impact on the Company’s statements of income and condition. In May2011, the FASB issued ASU No.2011-04, “Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs.” ASU No.2011-04 results in a consistent definition of fair value and common requirements for measurement of and disclosure about fair value between U.S. GAAP and International Financial Reporting Standards (“IFRS”). The changes to U.S. GAAP as a result of ASU No.2011-04 are as follows: (1)The concepts of highest and best use and valuation premise are only relevant when measuring the fair value of nonfinancial assets (that is, it does not apply to financial assets or any liabilities); (2)U.S. GAAP currently prohibits application of a blockage factor in valuing financial instruments with quoted prices in active markets. ASU No.2011-04 extends that prohibition to all fair value measurements; (3)An exception is provided to the basic fair value measurement principles for an entity that holds a group of financial assets and financial liabilities with offsetting positions in market risks or counterparty credit risk that are managed on the basis of the entity’s net exposure to either of those risks. This exception allows the entity, if certain criteria are met, to measure the fair value of the net asset or liability position in a manner consistent with how market participants would price the net risk position; (4)Aligns the fair value measurement of instruments classified within an entity’s shareholders’ equity with the guidance for liabilities; and (5)Disclosure requirements have been enhanced for recurring Level 3 fair value measurements to disclose quantitative information about unobservable inputs and assumptions used, to describe the valuation processes used by the entity, and to describe the sensitivity of fair value measurements to changes in unobservable inputs and interrelationships between those inputs. In addition, entities must report the level in the fair value hierarchy of items that are not measured at fair value in the statement of condition but whose fair value must be disclosed. The provisions of ASU No.2011-04 are effective for the Company’s interim reporting period beginning on or after December15, 2011. The adoption of ASU No.2011-04 is not expected to have a material impact on the Company’s statements of income and condition. In June2011, the FASB issued ASU No.2011-05, “Presentation of Comprehensive Income.” The provisions of ASU No.2011-05 allow an entity the option to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. In both choices, an entity is required to present each component of net income along with total net income, each component of other comprehensive income along with a total for other comprehensive income, and a total amount for comprehensive income. The statement(s)are required to be presented with equal prominence as the other primary financial statements. ASU No.2011-05 eliminates the option to present the components of other comprehensive income as part of the statement of changes in shareholders’ equity but does not change the items that must be reported in other comprehensive income or when an item of other comprehensive income must be reclassified to net income. The provisions of ASU No.2011-05 are effective for the Company’s interim reporting period beginning on or after December15, 2011, with retrospective application required. The adoption of ASU No.2011-05 is expected to result in presentation changes to the Company’s statements of income and the addition of a statement of comprehensive income. The adoption of ASU No.2011-05 will have no impact on the Company’s statements of condition. In September2011, the FASB issued ASU No.2011-08, “Testing Goodwill for Impairment.” The provisions of ASU No.2011-08 permits an entity an option to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of a reporting unit is less than its carrying amount. If an entity believes, as a result of its qualitative assessment, that it is more likely than not that the fair value of a reporting unit is less than its carrying amount, the quantitative impairment test is required. Otherwise, no further impairment testing is required. ASU No.2011-08 includes examples of events and circumstances that may indicate that a reporting unit’s fair value is less than its carrying amount. The provisions of ASU No.2011-08 are effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December15, 2011. Early adoption is permitted provided that the entity has not yet performed its annual impairment test for goodwill. The adoption of ASU No.2011-08 is not expected to have a material impact on the Company’s statements of income and condition. Note 3 – Canyon National Bank Acquisition Effective February 11, 2011, the Bank acquired certain assets and assumed certain liabilities of Canyon National Bank (“Canyon National”) from the Federal Deposit Insurance Corporation (the “FDIC”) as receiver for Canyon National (the “Canyon National Acquisition”), pursuant to the terms of a purchase and assumption agreement entered into by the Bank and the FDIC on February 11, 2011.The Canyon National Acquisition included the three branches of Canyon National, all of which became branches of the Bank upon consummation of the Canyon National Acquisition.As a result of the Canyon National Acquisition, the Bank acquired and received certain assets with a fair value of approximately $208.9 million, including $149.7 million of loans, $16.1 million of a FDIC receivable, $13.2 million of cash and cash equivalents, $12.8 million of investment securities, $12.0 million of other real estate owned, $2.3 million of a core deposit intangibles, $1.5 million of other assets and $1.3 million of FHLB and Federal Reserve Bank stock. Liabilities with a fair value of approximately $206.6 million were also assumed, including $204.7 million of deposits, $1.9 million in deferred tax liability and $39,000 of other liabilities. The fair values of the assets acquired and liabilities assumed were determined based on the requirements of Financial Accounting Standards Board Accounting Standards Codification Topic 820: Fair Value Measurements and Disclosures. The foregoing fair value amounts are subject to change for up to one year after the closing date of the Canyon National Acquisition as additional information relative to closing date fair values becomes available.The amounts are also subject to adjustments based upon final settlement with the FDIC. Note 4 – Loans Held for Investment The following table sets forth the composition of our loan portfolio in dollar amounts at the dates indicated: September 30, 2011 December 31, 2010 September 30, 2010 (in thousands) Real estate loans: Multi-family $ $ $ Commercial non-owner occupied One-to-four family (1) Land - - Business loans: Commercial owner occupied (2) Commercial and industrial SBA Other loans Total gross loans (3) Total gross loans held for investment Less: Deferred loan origination costs/(fees) and premiums/(discounts), net ) ) ) Allowance for loan losses ) ) ) Loans held for investment, net $ $ $ (1)Includes second trust deeds. (2) Majority secured by real estate. (3)Total gross loans for September 30, 2011 is net of the mark-to-market discount onCanyon National loans of $9.3 million. From time to time, we may purchase or sell loans in order to manage concentrations, maximize interest income, change risk profiles, improve returns and generate liquidity. The Company grants residential and commercial loans held for investment to customers located primarily in Southern California. Consequently, the underlying collateral for our loans and a borrower’s ability to repay may be impacted unfavorably by adverse changes in the economy and real estate market in the region. Under applicable laws and regulations, the Bank may not make secured loans to one borrower in excess of 25% of unimpaired capital plus surplus and likewise in excess of 15% for unsecured loans. These loans-to-one borrower limitations result in a dollar limitation of $23.1 million for secured loans and $13.8 million for unsecured loans at September 30, 2011.At September 30, 2011, the Bank’s largest aggregate outstanding balance of loans to one borrower was $13.3 million of secured credit. Purchase Credit Impaired The following table provides a summary of the Company’s investment in purchase credit impaired loans, acquired from Canyon National, as of the period indicated: September 30, 2011 (in thousands) Real estate loans: Commercial non-owner occupied $ One-to-four family Land Business loans: Commercial owner occupied Commercial and industrial Total purchase credit impaired $ On the acquisition date, the amount by which the undiscounted expected cash flows of the purchased credit impaired loans exceed the estimated fair value of the loan is the “accretable yield”. The accretable yield is measured at each financial reporting date and represents the difference between the remaining undiscounted expected cash flows and the current carrying value of the purchased credit impaired loan. The following table summarizes the accretable yield on the purchased credit impaired for the nine months ended September 30, 2011: Nine Months Ended September 30, 2011 (in thousands) Balance at the beginning of period $
